—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered December 5, 1996, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s determinations regarding the credibility of witnesses and reliability of identification testimony. Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.